Citation Nr: 0327632	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1976 to February 
1979.  

By rating action in January 1998, the RO, in part, denied 
service connection for low back and left knee disabilities.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a March 2001 
decision by the RO which denied service connection for low 
back and left knee disabilities on a de novo basis.  In June 
2002, a hearing was held at the RO before the undersigned 
member of the Board.  

In November 2002, the Board found, in part, that the January 
1998 RO decision was final as to the claims of service 
connection for low back and left knee disabilities, but 
determined that the additional evidence was new and material 
sufficient to reopen the claims.  The Board then undertook 
additional development of the issues in November 2002.  In 
May 2003, the Board remanded the appeal to the RO for 
readjudication in light of the decision by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated in the November 2002 Board decision which, in 
part, reopened the claims of service connection for the two 
disabilities now at issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  The Act 
and implementing regulations, among other things, provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  38 C.F.R. § 3.159 (2003).  

In this case, while the veteran was informed of the enactment 
of the VCAA in that decision and by letter the same month, he 
has not been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, it is noted that a VA orthopedic outpatient 
report in February 2000 indicated that while the veteran's 
degenerative joint disease was not caused by or a residual of 
the service-connected left foot disability, his arthritic 
pain may be aggravated by a change in his gait due to his 
foot difficulty, and that it was making him symptomatically 
worse.  

In November 2002, the Board undertook additional development 
and ordered a VA examination to determine the nature and, if 
possible, etiology of the veteran's low back and left knee 
disabilities.  A VA examination was conducted in March 2003.  
However, the examiner failed to provide a response to the 
question of whether the service-connected left foot 
disability was aggravating his left knee and lower back.  The 
Board returned to the claims file to the VA medical facility 
in April 2003, and requested that the examiner provide an 
opinion as to the question of aggravation.  Not only was the 
question of aggravation not addressed in the addendum, but 
the report was authored by a physician's assistant, who 
apparently has never actually examined the veteran.  Although 
the assistant indicated that the physician who conducted the 
March 2003 examination shared his opinion, there is no 
indication that the report was reviewed by that physician.  
In any event, the failure to provide the requested opinion 
requires the Board to remand the appeal for compliance with 
its directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning the question of aggravation, the Board notes that 
while the RO considered the appropriate laws and regulations 
pertaining to secondary service connection, it does not 
appear that consideration was given to aggravation of a 
nonservice connected disability under the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  In that case, the Court of 
held that service connection may be granted on a secondary 
basis where a service connected disability is aggravating a 
nonservice-connected disability.  Accordingly, the RO should 
consider the issue of secondary service connection, to 
include the holding in Allen.  

Given the absence of relevant clinical information, the 
failure to comply with VCAA, and failure to obtain the 
requested medical opinion on the question of aggravation, the 
Board is compelled to remand the appeal for additional 
development.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion where, as here, 
the evidentiary record indicates that the claimed disability 
or symptoms may be associated with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4)(C) (2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The claims file should be referred to 
the VA physician who conducted the March 
2003 examination for review and an 
opinion.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
and left knee disabilities are being 
aggravated by his service-connected left 
foot disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  

If the physician is no longer at that 
facility, another VA examination should 
be scheduled with a VA orthopedist.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's low back and left knee 
disabilities are being aggravated by his 
service-connected left foot disability.  
If aggravated, the degree of aggravation 
should be quantified, if possible.  The 
examiner should comment on the February 
9, 2000 opinion by the VA physician, and 
indicate agreement or disagreement with 
that opinion.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

4.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any low 
back or left knee disability is 
proximately due to or the result of, or 
being aggravated by the service-connected 
left foot disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


